—Judgment, Supreme Court, New York County (John Bradley, J.), rendered January 5, 1995, convicting defendant, upon his plea of guilty, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 20 years to life and 3 to 9 years, respectively, unanimously affirmed.
*219After sufficient inquiry, the court properly denied defendant’s request to withdraw his guilty plea. Defendant’s claim of innocence was conclusory and his claim that he misunderstood the minimum period of incarceration involved in his sentence “is not entitled to judicial recognition” (People v Ramos, 63 NY2d 640, 643). In denying the application, the court properly relied on its recollection of the plea proceedings. There was no need to appoint new counsel where a fair reading of the record establishes that defendant’s counsel did not take a position adverse to the plea withdrawal application, which was in any event without merit (see, People v Sosa, 258 AD2d 312, lv denied 93 NY2d 902; People v Simpson, 238 AD2d 193).
We perceive no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.